IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00137-CV

CITY OF DALLAS,
                                                            Appellant
v.

KATRINA AHRENS, S.A. AND M.A.,
                                                            Appellee


                           From the 18th District Court
                              Johnson County, Texas
                         Trial Court No. DC-C2017-00365


                     REFERRAL TO MEDIATION ORDER


      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073. The policy behind ADR is stated in the statute: “It is the policy of this state to

encourage the peaceable resolution of disputes . . . and the early settlement of pending

litigation through voluntary settlement procedures.” Id. § 154.002. Mediation is a form

of ADR. Mediation is a mandatory but non-binding settlement conference, conducted

with the assistance of a mediator. Mediation is private, confidential, and privileged.
        We find that, not only this appeal, but also the underlying case in this appeal, DC-

C2017-00365, are appropriate for mediation. See id. § 154.021(a); 10TH TEX. APP. (WACO)

LOC. R. 9. Accordingly, we refer both this appeal and the underlying case, DC-C2017-

00365, to mediation.1

        Further, the Court assigns David Keltner as the mediator for this proceeding. His

address and contact number are as follows:

                                           David Keltner
                                        201 Main St Ste 2500
                                        Fort Worth, TX 76102
                                           (817) 878-3560

        Mediation must occur within 60 days after the date of this Order.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

        Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.



1
 We note that pursuant to Texas Civil Practice and Remedies Code § 51.014(a)(12) and (b) that the trial and
all other proceedings are stayed pending resolution of this appeal.

City of Dallas v. Ahrens, et. al                                                                    Page 2
Immediately after mediation, the mediator must advise this Court, in writing, only that

the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay one-half of the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

       We refer this appeal and the underlying case, DC-C2017-00365, to mediation. 2

       The appeal and all appellate deadlines are suspended as of the date of this Order.

The suspension of the appeal is automatically lifted when the mediator’s report to the

Court is received. If the matter is not resolved at mediation, any deadline that began to

run and had not expired by the date of this Order will begin anew as of the date the

mediator’s report to the Court is received. Any document filed by a party after the date

of this Order and prior to the filing of the mediator’s report will be deemed filed on the

same day, but after, the mediator’s report is received.




                                               PER CURIAM



2
 Nothing herein should be construed as an all or nothing requirement regarding the mediation. The
mediator and parties should endeavor to resolve the entire proceeding, but a resolution of any issue in
the appeal or the underlying proceeding is within the scope of this referral.
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed January 22, 2020
[RWR]




City of Dallas v. Ahrens, et. al          Page 4